AMICABLE action, entered and referred to three referees.
The report stated, in the usual form, that "the subscribers, referees named in the annexed rule of court, having met the parties at, c., heard the allegations, proofs, c., do award, c.;" and it was signed by but two of them.
Judgment was opposed because it did not appear from the report thatall the referees acted; and
The Court set aside the award on this ground, at the term to which it was returned. By consent, the case was again referred.